*808ORDER DENYING PRO SE MOTION FOR RECONSIDERATION OF PLEADINGS
THOMAS C. BRITTON, Chief Judge.
The debtor, Gherman, who is in jail and who was then under the erroneous impression that he had no attorney of record, sent this court three letters on May 25, May 31, and "June 12. These letters were returned by my office with form letters advising that this court does not consider matters presented other than by petition, application or motion as directed in the Bankruptcy Rules.
This court is now in receipt of “Defendants [sic] Motion for Reconsiderations [sic] of Pleadings” signed by Gherman, but not by his attorney of record, asking reconsideration of the letters referred to above.
The motion is denied, because it does not comply with B.R. 9011(a), which requires inter alia that every motion filed on behalf of a party represented by an attorney be signed by at least One attorney of record.
This requirement is no mere formality. One of its purposes is to avoid the expense and inconvenience to the court and other parties which generally result from pleadings not well grounded in fact or not warranted by existing law. This court will consider only those matters presented to it in accordance with this Rule.
Denial is, of course, without prejudice to any matters which may be properly presented upon the implied certificate of record counsel, which is imputed by Rule 9011(a).
DONE and ORDERED.